Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.  
The following amendments were agreed to subsequent to discussions with Applicant Kurt Briscoe on 3/16/2021.  See interview summary filed 03/16/2021.  

REPLACE	Claim 1, line 11, WITH -- 
    PNG
    media_image1.png
    28
    89
    media_image1.png
    Greyscale
are each S;
REPLACE	Claim 10, line 2, WITH – 
    PNG
    media_image2.png
    28
    32
    media_image2.png
    Greyscale
--
DELETE 	Claim 15 


This office action takes consideration the above agreement.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The meaning of the term ‘heterosubstituent’ in base claim 1 is unclear and renders the scope of the claim vague.  
Some vague examples are found on page 6.  But examples are not explicit definition.  According to Applicant’s definition, 

    PNG
    media_image3.png
    224
    572
    media_image3.png
    Greyscale
 
Such definition, for example, includes interchangeable possibilities of multivalent and monovalent groups with no regards to art recognized ‘valency’ rules (N, S, =O, OH etc.).  The R groups in the above are further defined as 

    PNG
    media_image4.png
    103
    561
    media_image4.png
    Greyscale

which includes ‘heterosubstituent’ and therefore never-ending possibilities such that the metes and bounds of the claim is vague.    

The definition for heterosubstituent’ which includes reactive functionalities incompatible with the mechanistic rationale underlying the claimed subject matter.  An obvious example would be aryl-heterosubstituent containing Ar-Br bond in the starting material.  
    PNG
    media_image5.png
    18
    134
    media_image5.png
    Greyscale
 by simple thiolate displacement of the halogeno (heterosubstituent).  

As per In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Dependent claims 2-14 do not solve the problems of the base claim 1.  As such they are rejected as well.  Claim 11 is duplicate claim with agreed upon amendments.  

Suggestion to overcome the above rejection (and potential scope of enablement rejection under Claim Rejections - 35 USC § 112a):  
DELETE	Claim 1, line 10, 15, 19, “
    PNG
    media_image6.png
    18
    206
    media_image6.png
    Greyscale
”
DELETE 	Claim 11 


Instantly claimed process is found in the post-filing date teaching of Lian et al., Science 356, 1059–1063 (2017). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625